Citation Nr: 0613312	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  05-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Service connection for the cause of death.

REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran had active military service from June 1954 to 
February 1974.  He died on April [redacted], 1998.  The appellant is 
his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating action that denied the benefits 
sought on appeal.  The appellant filed a Notice of 
Disagreement (NOD) in February 2004, the RO issued a 
Statement of the Case in June 2005, and the veteran filed a 
Substantive Appeal, via a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) later in June 2005.

For the reason expressed below, the Board is remanding this 
matter to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

On her June 2005 VA Form 9, the appellant checked a box 
indicating that she desired a hearing before a member of the 
Board (Veterans Law Judge); she added a typed notation that 
she desired a video conference hearing at the RO.  Since the 
RO schedules video conference hearings, a remand to the RO 
for that purpose is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a Board video conference veteran fin 
accordance with her June 2005 request.  
Unless the appellant clearly indicates 
(in a signed writing) that she no longer 
desires such a hearing, the hearing 
should be held, and the claims file 
should thereafter be returned to the 
Board in accordance with current 
applicable procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


